Exhibit 3.2 CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK OF CAR CHARGING GROUP, INC. (formerly, NEW IMAGE CONCEPTS, INC.) Car Charging Group, Inc. (formerly, New Image Concepts, Inc.), a Nevada Corporation (the “Corporation”), DOES HEREBY CERTIFY: Pursuant to authority expressly granted and vested in the Board of Directors of the Corporation by the provisions of the Corporation’s Certificate of Incorporation, as amended, the Board of Directors adopted the following resolution on December 7, 2009 (i)authorizing a series of the Corporation’s previously authorized 20,000,000 shares of preferred stock, par value $0.001 per share, and (ii)providing for the designations, preferences and relative, participating, optional or other rights, and the qualifications, limitations or restrictions thereof, of 20,000,000 shares of Series A Convertible Preferred Stock of the Corporation, as follows: RESOLVED, that pursuant to the authority vested in the Board of Directors of the Corporation by the
